Title: To James Madison from William McIntosh, 3 September 1810 (Abstract)
From: McIntosh, William
To: Madison, James


3 September 1810, Vincennes. Introduces himself as a former British army officer who settled in Vincennes in 1786 and who was territorial treasurer until he quarreled with William Henry Harrison over advancing Indiana to the second stage of territorial government. Relates his current dispute with Harrison over the 1809 Treaty of Fort Wayne, claiming that Harrison negotiated the agreement unfairly and that the Indians did not give their consent to it freely. States further that Harrison has misled the administration and that the published account of Harrison’s dealings with Tecumseh, which he encloses, is inaccurate. Advises that Tecumseh and other Indians will travel to Washington in the fall to lay before JM their complaints against Harrison. Declares Harrison to be corrupt and urges the administration to dismiss him and to withhold ratification of the 1809 treaty.
